Exhibit 10.7

 

THIS AGREEMENT IS SUBJECT TO ARBITRATION

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
6th day of November, 2012, by and between Digital Generation, Inc., a Delaware
corporation, its subsidiaries, affiliates, successors, and assigns (collectively
the “Corporation”), and Craig Holmes (“Employee”).

 

WHEREAS, the Corporation and Employee desire to enter into an employment
relationship on the terms and conditions as set forth herein.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:

 

1.                                      Employment.  The Corporation hereby
employs Employee in the initial capacity and title set forth below; and Employee
hereby accepts employment by the Corporation, on the terms and conditions
hereinafter set forth.

 

2.                                      Title and Duties.  Employee’s job title
shall be Executive Vice President, Finance, with appointment to the office of
Chief Financial Officer to follow formal Board of Directors consent to occur not
later than November 15, 2012. In such position, Employee shall report to the
Chief Executive Officer and the Board of Directors of the Company (the “Board”)
and shall have such principal duties and responsibilities as are customarily
associated with such position, and Employee shall perform such additional
services and duties for the Corporation and its subsidiaries as the Chief
Executive Officer may from time to time designate.  Employee agrees to hold such
offices as may be assigned to him from time to time by the Corporation,
reasonably consistent with his then position, and to devote substantially his
full time, energies and best efforts to the performance thereof to the exclusion
of all other business activities, except any other activities as the Corporation
may consent to in writing.

 

3.                                      Employment Term.  The term of Employee’s
employment hereunder shall begin on the effective date hereof and continue
thereafter through the third anniversary of the Effective Date (such period
referred to herein as the “Initial Term”); provided that the term of employment
hereunder shall be automatically extended for an additional one-year period
(each, an “Extension Period”), beginning upon the expiration of the Initial
Term, or upon expiration of any Extension Period following written notice of
non-extension by the Corporation or Employee to the other party at least 90 days
prior to the then-applicable expiration date (the Initial Term and any Extension
Period shall be referred to herein as the “Employment Period”), or until
terminated by the Corporation or Employee pursuant to Section 15(h), or as
otherwise provided in Section 15 hereof, whichever event shall occur first.

 

4.                                      Salary and Additional Compensation.  As
compensation for the services to be rendered by Employee to the Corporation
pursuant to this Agreement, Employee shall be paid the following compensation
and other benefits:

 

1

--------------------------------------------------------------------------------


 

(a)                                 Salary:  Salary shall be payable in equal
bimonthly installments in arrears, or otherwise in accordance with the
Corporation’s then-standard payroll practices.  Employee shall be entitled to
annual salary of $350,000, which shall be reviewed annually, and subject to
increase (but not decrease) by the Corporation from time to time (“Base
Salary”).

 

(b)                                 Additional Compensation: In addition to
Employee’s Base Salary, Employee will be eligible to receive additional
compensation as set forth in Schedule 1 of this Agreement, with Employee’s
participation of any additional compensation dependent upon his assent to the
terms of this Agreement, as well as your execution of this Agreement.

 

(c)                                  Stock Incentive Plans:  Employee shall be
eligible to participate in the Corporation’s stock incentive plans, subject to
approval of the Compensation Committee (or other applicable committee) of the
Board of Directors of the Corporation, and subject to any limitation as may be
provided by applicable law or regulation.

 

(d)                                 Employee Benefit Plans:  Employee shall be
eligible to participate, to the extent he may be eligible in accordance with the
terms of any such plans, and to the extent employees at his level are eligible
for any such plans, in any profit sharing, retirement, insurance, health or
other employee benefit plan maintained by the Corporation. With respect to any
such health benefit plans, the Corporation shall pay the premiums or other cost
incurred for coverage of the Employee and his eligible spouse and dependent
family members under the applicable arrangement, consistent with its terms.

 

5.                                Life Insurance.  The Corporation, in its
discretion, may apply for and procure in its own name and for its own benefit,
life insurance on the life of Employee in any amount or amounts considered
advisable by the Corporation during the term of Employee’s employment, and
Employee shall submit to any medical or other examination and execute and
deliver any application or other instruction in writing, reasonably necessary to
effectuate such insurance.

 

6.                                Expenses.  During the term of his employment,
the Corporation shall reimburse Employee in accordance with the Corporation’s
policies and procedures for all proper expenses incurred by Employee in the
performance of Employee’s duties hereunder, regardless of where incurred.

 

7.                                Vacations and Leave.  Employee shall be
entitled to four weeks of paid vacation per year, to be accrued in accordance
with the Corporation’s vacation policy in effect from time to time, and such
additional leave time as is customarily granted to the other executive officers
of the Corporation.

 

8.                                Non-Disclosure of Confidential Information. 
For the purposes of this Agreement, “Confidential Information” shall mean any
trade secret, confidential, proprietary, or non-public information and materials
concerning the Corporation and/or its clients, whether such information  or
materials are memorized, memorialized in any manner, in hard copy, electronic,
or other form, or that qualifies as confidential, restricted, or for internal
use only pursuant to Corporation guidelines or the Handbook; the Corporation’s
products, business strategies, know-how designs, formulas, processes, and
methods; research; marketing; pricing; business relationships; software,
software code and other technologies; forecasts; margins; confidential

 

2

--------------------------------------------------------------------------------


 

information of other employees; plans and proposals; client information
(including but not limited to lists of clients, client names, contact
information, personal data or identifying numbers; financial data; historical
information; preferences and strategies, as well as any compilations of same);
and any other non-public, technical, non-technical, or business information,
whether written or oral.  Employee acknowledges that the Corporation maintains
much of its Confidential Information on its secured network and that the
Confidential Information provides a competitive advantage to the Corporation. 
The term “Confidential Information” does not include information that (a) has
become known to the public generally through no fault of Employee, or (b) the
Corporation regularly provides to third parties without restriction on use or
disclosure.

 

To assist Employee in the performance of his duties, the Corporation agrees to
provide and shall provide Employee Confidential Information and materials to him
as a result of his signing this Agreement, with such Confidential Information
being in addition to any such information Employee received from the Corporation
prior to signing this Agreement.  Employee acknowledges that he is receiving
other good and valuable consideration, the adequacy of which Employee hereby
expressly acknowledges.

 

Due to the sensitive nature of this Confidential Information, Employee
acknowledges that the Corporation has legitimate business and competitive
interests and legal rights to require non-disclosure of the Confidential
Information to other companies and/or individuals and to require that the
Confidential Information be used only for the Corporation’s benefit and, in the
event of a Client, the Confidential Information’s intended use.  Employee agrees
that he will not at any time, either during or after his employment by the
Corporation (except as authorized by the Corporation), divulge or disclose,
directly or indirectly, to any person, firm, association or corporation other
than bona fide employees of the Corporation or use for Employee’s own benefit,
gain or otherwise, Confidential Information.

 

Employee also recognizes that the Corporation may receive from third parties,
including customers, vendors, and business associates, their confidential or
proprietary information subject to a duty on the Corporation’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes.  Employee agrees to hold all such information in the strictest
confidence and not to disclose it to any person, firm, or corporation or to use
it except as necessary in carrying out Employee’s work for the Corporation
consistent with the Corporation’s agreement with the third party that provided
the confidential and proprietary information.

 

Employee represents that Employee’s employment by the Corporation does not and
will not breach any agreement between Employee and any former employer,
including any non-compete agreement or any agreement to keep in confidence or
refrain from using information acquired by Employee prior to Employee’s
employment by the Corporation. During Employee’s employment by the Corporation,
Employee agrees that Employee will not violate any non-solicitation agreements
Employee entered into with any former employer or third party, nor will Employee
bring onto the premises of the Corporation or use any unpublished documents or
any property belonging to any former employer or other third party, in violation
of any lawful agreements with that former employer or third party.

 

3

--------------------------------------------------------------------------------


 

9.                                Agreement Not to Compete With the
Corporation.   Employee agrees that, during his employment with the Corporation
and for a period of 12 months immediately thereafter, except as may otherwise be
approved by the Chief Executive Officer or the Board, Employee shall not in any
manner, directly or indirectly, engage in the same or any similar business as
the Corporation or any of its affiliates in any manner whatsoever, including
without limitation, as a proprietor, partner, investor, shareholder, director,
officer, employee consultant, independent contractor, or otherwise, within the
United States of America. For purposes of this Section 9, the term “affiliate”
means any legal entity that directly or indirectly through one or more
intermediaries controls, is controlled by, or is under the common control with
the Corporation, and the term “Corporation” shall mean the Corporation and its
affiliates

 

10.                               Reasonableness of and Remedies for Breach of
Employee’s Covenants of Non-Disclosure and Non-Competition.  Employee has
carefully read and considered the provisions of Sections 8 and 9, and, having
done so, agrees and acknowledges that the foregoing restrictions limit his
ability to engage in competition in the geographic region and during the period
provided for above.  Employee expressly warrants and represents that these
restrictions with respect to time, geographic territory, and scope of activity
are reasonable and necessary to protect the trade secrets of the Corporation and
its parent or subsidiary corporations, officers, directors, shareholders and
other employees, the Confidential Information the Corporation has agreed to
provide to Employee, and the Corporation’s business goodwill and competitive
position.

 

(a)                                 In the event that, notwithstanding the
foregoing, any of the provisions of Sections 8 and 9 shall be held to be invalid
or unenforceable, the remaining provisions thereof shall nevertheless continue
to be valid and enforceable as though the invalid or unenforceable parts had not
been included therein.  In the event that any provision of Sections 8 and 9
shall be declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems reasonable and enforceable, the time period
and/or areas of restriction and/or related aspects deemed reasonable and
enforceable by the court shall become and thereafter be the maximum restriction
in such regard, and the restriction shall remain enforceable to the fullest
extent deemed reasonable by such court.

 

(b)                                 In the event of a breach of any of the
covenants in Sections 8 and 9, the Corporation shall have the right to seek
monetary damages for any such breach.  In addition, in the event of a breach or
threatened breach of any of the covenants in Sections 8 and 9, the Corporation
shall have the right to seek equitable relief, including specific performance by
means of an injunction against Employee or against Employee’s partners, agents,
representatives, servants, employers, employees, and/or any and all persons
acting directly or indirectly by or with him, to prevent or restrain any such
breach.

 

11.                         Agreement Not to Solicit the Corporation’s
Customers.   In order to protect the trade secrets of the Corporation, the
Corporation’s Confidential Information, and the Corporation’s business goodwill
and competitive position, and in exchange for the Corporation providing Employee
the consideration set forth herein, Employee agrees that, for a period of 12
months following the termination of his relationship with the Corporation for
any reason, he shall not, either directly or indirectly, call on, service,
solicit, or accept competing business from the Corporation’s customers or
prospective customers whom or which Employee, within the previous two years, had
or made contact with, in any form whatsoever, regarding the

 

4

--------------------------------------------------------------------------------


 

Corporation’s business.  Employee further agrees that he shall not assist any
other person or entity in such a solicitation other than customers or
prospective customers with whom the Employee had a business or personal
relationship prior to his employment with the Corporation or Peer39, Inc.

 

12.                         Agreement Not to Recruit Other Employees.  In order
to protect the trade secrets of the Corporation, the Corporation’s Confidential
Information, and the Corporation’s business goodwill and competitive position,
and in exchange for the Corporation providing Employee the consideration set
forth herein, Employee agrees that during his work with the Corporation and for
a period of 12 months following the end of Employee’s work with the Corporation
for any reason, he shall not, either directly or indirectly, call on, recruit,
solicit, or induce any employee, contractor or officer of the Corporation whom
Employee had contact with in the course of his or work with Corporation to
terminate his relationship with the Corporation, and will not assist any other
person or entity in such a solicitation.  Employee further agrees that he will
not discuss, by any means whatsoever, with any such employee, contractor or
officer of the Corporation the termination of such individual’s relationship
with the Corporation, during the time period set forth above.

 

13.                         Notice to Subsequent Employer.  Employee agrees to
advise all future employers and business partners of the restrictions and
obligations contained in this Agreement.  Employee further authorizes the
Corporation to notify others, including customers of the Corporation and
Employee’s future employers and business partners, of the terms of this
Agreement and Employee’s obligations and responsibilities hereunder. 
Notification of customers or Employee’s future employers or business partners of
the terms of this Agreement shall not give rise to any claim in tort or contract
against the Corporation by Employee.

 

14.                         Inventions.  Attached hereto as Exhibit A is a list
describing all inventions, original works of authorship, developments,
improvements and trade secrets which were made by Employee prior to his
employment with the Corporation (“Prior Inventions”), which belong to Employee,
which relate to the Corporation’s proposed business, products, or research and
development, and which are not assigned to the Corporation hereunder; or, if no
such list is attached, Employee represented that there are no such Prior
Inventions.  If in the course of Employee’s employment with the Corporation,
Employee incorporates into a Corporation product, process or machine a Prior
Invention owned by Employee or in which Employee has an interest, the
Corporation is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use or
sell such Prior Invention as part of or in connection with such product, process
or machine.

 

Employee agrees that he will promptly make full written disclosure to the
Corporation, will hold in trust for the sole right and benefit of the
Corporation, and hereby assign to the Corporation, or its designee, all
Employee’s right, title, and interest in and to any and all inventions, original
works of authorship, developments, concepts, improvements or trade secrets,
whether or not patentable or registrable under copyright or similar laws, which
Employee solely or jointly conceives or develops or reduces to practice, during
the period of time Employee is in the employ of the Corporation (collectively
referred to as “Inventions”).  Employee agrees to assist the Corporation, or its
designee, at the Corporation’s expense, in every proper way to secure the
Corporation’s rights in the Inventions and any copyrights,

 

5

--------------------------------------------------------------------------------


 

patents, or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Corporation of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the
Corporation shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Corporation the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, or other intellectual property rights relating thereto.  Employee
further agrees that his obligation to execute or cause to be executed, when it
is in his power to do so, any such instrument or papers shall continue after the
termination of this Agreement.

 

15.                         Termination.  Employment of Employee under this
Agreement may/will be terminated:

 

(a)                                 By Employee’s death.

 

(b)                                 If Employee is “Totally Disabled.”  For the
purposes of this Agreement, Employee will be totally disabled if he is “totally
disabled” as defined in and for the period necessary to qualify for benefits
under any disability income insurance policy and any replacement policy or
policies covering Employee and Employee has been declared to be totally disabled
by the insurer.  Notwithstanding the foregoing, Employee shall be deemed
“totally disabled” if he is unable to perform his duties hereunder for any
consecutive 90 day period or for any 180 days during a 360 day period.

 

(c)                                  By voluntary resignation of Employee,
whether or not for Good Reason.  For purposes of this Agreement, the term “Good
Reason” shall mean a termination of the Employee’s employment hereunder if any
of the following events occur without the Employee’s express written consent:
(i) the assignment to Employee of duties inconsistent with the title of Chief
Financial Officer, the removal of the Employee from such office or any reduction
in the current scope, or degradation of, Employee’s current job
responsibilities, duties, functions, status, offices and title, or material
reduction in his support staff, in each case as in effect immediately following
the effectiveness of this Agreement; (ii) the material reduction of Employee’s
then-current Base Salary and perquisites, on an aggregate basis; (iii) the
relocation of the Corporation’s Irving, Texas offices to a location more than 25
miles from the Corporation’s then-current Irving, Texas offices, or the transfer
of Employee to a place other than the Corporation’s Irving, Texas offices
(excepting reasonable travel on the Corporation’s business); or (iv) any
material breach by the Corporation of this Agreement.  Employee must provide
written notice to the Corporation of the occurrence of any of the foregoing
events or conditions without Employee’s written consent within 90 days of the
occurrence of such event.  The Corporation or any successor or affiliate shall
have a period of 30 days to cure such event or condition after receipt of
written notice of such event from Employee.  Any voluntary termination of
employment for “Good Reason” following such 30 day cure period must occur no
later than the date that is six months following the initial occurrence of one
of the foregoing events or conditions without Employee’s written consent.

 

(d)                                 By the dissolution and liquidation of the
Corporation (other than as part of a reorganization, merger, consolidation or
sale of all or substantially all of the assets of the Corporation whereby the
business of the Corporation is continued).

 

6

--------------------------------------------------------------------------------


 

(e)                                  By the Corporation for Cause.  This
Agreement and Employee’s employment with the Corporation may be terminated for
Cause at any time.  For purposes of this Agreement, “Cause” shall mean only the
following:  (i) a conviction of or a plea of guilty or nolo contendre by
Employee to a felony or an act of fraud, embezzlement or theft or other criminal
conduct against the Corporation; (ii) habitual neglect of Employee’s material
duties or failure by Employee to perform or observe any substantial lawful
obligation of such employment that is not remedied within 30 days after written
notice thereof from the Corporation, the Executive Chairman or the Board; or
(iii) any material breach by the Employee of this Agreement.  Should Employee
dispute whether he was terminated for Cause, then the Corporation and the
Employee shall enter immediately into binding arbitration pursuant to
Section 26.

 

(f)                                   By the Corporation at any time without
Cause.

 

(g)                                  Upon the expiration of the Employment
Period following notice by the Company or Employee of its election not to renew
the Employment Period, provided that either the Company or Employee shall have
given written notice of non-extension to the other party at least 90 days prior
to the then-applicable expiration date.

 

(h)                                 Any termination of Employee’s employment
shall be communicated by a written “Notice of Termination.”  Such notice shall
indicate a specific termination provision in this Agreement which is relied
upon, recite the facts and circumstances claimed to provide the basis for such
termination, if applicable and specify the date of termination, which shall not
pre-date such notice.  In addition, except in the case of termination upon
expiration of Employment Period pursuant to Section 15(g), (i) if such Notice of
Termination is submitted by Employee, the date of termination specified in such
Notice of Termination shall not be earlier than 60 days following the date of
such Notice of Termination, and (ii) if such Notice of Termination is submitted
by the Corporation in connection with a termination of Employee’s employment
without Cause pursuant to Section 15(f), the date of termination specified in
such Notice of Termination shall not be earlier than 30 days following the date
of such Notice of Termination.  As used in the Agreement, “Date of Termination”
shall mean the date of termination specified in the Notice of Termination
provided, however, that if Employee ceases to perform his duties hereunder
following the delivery of a Notice of Termination by Employee or the Corporation
but before the date of termination specified therein, “Date of Termination”
shall mean the date Employee ceases to perform his duties hereunder.

 

16.                         Payments Upon Termination.  Payments to Employee
upon termination shall be limited to the following:

 

(a)                                 If Employee is terminated due to (i) death
pursuant to 15(a), (ii) Total Disability pursuant to Section 15(b),
(iii) voluntary resignation pursuant to Section 15(c) other than for Good
Reason, (iv) dissolution and liquidation of the Corporation pursuant to
Section 15(d), or (v) for Cause pursuant to Section 15(e), or (vi) Upon
Expiration of Employment Period following notice by the Employee of his election
not to renew the Employment Period, Employee shall be entitled to all arrearages
of Base Salary and unused vacation accrued through the Date of Termination,
payable in accordance with the Corporation’s customary policies as in effect
from time to time,  plus, to the extent not previously paid, any annual
incentive bonus earned but not paid prior to the Date of Termination for any
previously

 

7

--------------------------------------------------------------------------------


 

completed calendar year, payable in a lump sum payment on the date on which
annual bonuses for the calendar year in which the Termination Date occurs are
paid to the Corporation’s executive officers generally, but in all events such
payment shall be made between January 1 and March 15 of the calendar year in
which the Termination Date occurs (collectively, the “Accrued Obligations”), but
shall not be entitled to further compensation.

 

(b)                                 If Employee is terminated (i) by the
Corporation without Cause, or (ii) Employee terminates his employment for Good
Reason, or (iii) Upon Expiration of Employment Period following notice by the
Corporation of its election not to renew the Employment Period, then, in
exchange for Employee executing a full and final Release (as defined in
Section 16(c) below), the Corporation shall pay to Employee (i) all Accrued
Obligations and (ii) severance equal to the sum of (A) 12 months’ salary at the
rate in effect on the date of termination (or, if the Employee has terminated
his employment for Good Reason due to a reduction in Base Salary, his Base
Salary prior to such reduction), payable in equal bi-weekly installments over a
period of 12 months following the Date of Termination in accordance with the
Corporation’s regular payroll pay practices, with the first installment to be
paid on the date that is 60 days following the Employee’s Date of Termination
and the first such payment to include any unpaid amounts accrued from the Date
of Termination, plus (B), an amount equal to Employee’s annual bonus for the
year in which the Date of Termination occurs, pro-rated for the portion of such
year that elapsed prior to the Date of Termination, which amount shall be
determined by the Board or the Compensation Committee thereof based on the
Corporation’s performance for such calendar year and in accordance with the
terms of the applicable bonus program for such calendar year, payable in a lump
sum payment on the date on which annual bonuses for the calendar year in which
the Termination Date occurs are paid to the Corporation’s executive officers
generally, but in all events such payment shall be made between January 1 and
March 15 of the calendar year following the calendar year in which the
Termination Date occurs.

 

(c)                                  Notwithstanding any provision to the
contrary in this Agreement, no amount shall be paid pursuant to
Section 16(b)(ii) above unless, on or prior to the 60th day following the date
of Employee’s Date of Termination, an effective general release of claims
agreement (the “Release”) in substantially the form attached hereto as Exhibit B
has been executed by Employee and remains effective on such date and any
applicable revocation period thereunder has expired.

 

17.                         Additional Termination Provisions.

 

(a)                                 Separation from Service.  Notwithstanding
anything to the contrary in this Agreement, with respect to any amounts payable
to Employee under this Agreement in connection with a termination of Employee’s
employment, in no event shall a termination of employment occur under this
Agreement unless such termination constitutes a Separation from Service.  For
purposes of this Agreement, a “Separation from Service” shall mean Employee’s
“separation from service” with the Corporation as such term is defined in
Treasury Regulation Section 1.409A-1(h) and any successor provision thereto.

 

(b)                                 Section 409A Compliance.  Notwithstanding
anything contained in this Agreement to the contrary, to the maximum extent
permitted by applicable law, amounts payable to Employee pursuant to Section 16
shall be made in reliance upon Treasury Regulation Section

 

8

--------------------------------------------------------------------------------


 

1.409A-1(b)(9) (“Separation Pay Plans”) or Treasury Regulation
Section 1.409A-1(b)(4) (“Short-Term Deferrals”).  However, to the extent any
such payments are treated as non-qualified deferred compensation subject to
Section 409A of  the Code, then if Employee is deemed at the time of his
Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of the benefits to which Employee is entitled under this Agreement
is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Employee’s termination
benefits shall not be provided to Employee prior to the earlier of (i) the
expiration of the six-month period measured from the date of Employee’s
Separation from Service or (ii) the date of Employee’s death.  Upon the earlier
of such dates, all payments deferred pursuant to this Section 17(b) shall be
paid in a lump sum to Employee.  The determination of whether Employee is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his Separation from Service shall made by the Corporation in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treas. Reg. Section 1.409A-1(i) and any
successor provision thereto).

 

(c)                                  Resignation Upon Termination. In the event
of termination of this Agreement other than for death, Employee hereby agrees to
resign from all positions held in the Corporation, including without limitations
any position as a director, officer, agent, trustee or consultant of the
Corporation or any affiliate of the Corporation.  For the purposes of this
provision, the term “affiliate” has the same meaning as in Section 9. Said
resignation will be effective immediately upon the termination of this
Agreement, unless the parties mutually agree in writing to a modified
resignation date or dates.

 

18.                               In-Kind Benefits and Reimbursements. 
Notwithstanding anything to the contrary in this Agreement, in-kind benefits and
reimbursements provided under this Agreement during any tax year of Employee
shall not affect in-kind benefits or reimbursements to be provided in any other
tax year of Employee and are not subject to liquidation or exchange for another
benefit.  Notwithstanding anything to the contrary in this Agreement,
reimbursement requests must be timely submitted by Employee and, if timely
submitted, reimbursement payments shall be made to Employee as soon as
administratively practicable following such submission, but in no event later
than the last day of Employee’s taxable year following the taxable year in which
the expense was incurred.  In no event shall Employee be entitled to any
reimbursement payments after the last day of Employee’s taxable year following
the taxable year in which the expense was incurred.  This Section shall only
apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Employee.

 

19.                               Section 409A; Separate Payments.  This
Agreement is intended to be written, administered, interpreted and construed in
a manner such that no payment or benefits provided under the Agreement become
subject to (a) the gross income inclusion set forth within Code
Section 409A(a)(1)(A) or (b) the interest and additional tax set forth within
Code Section 409A(a)(1)(B) (together, referred to herein as the “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of Section 409A Penalties.  In
no event shall the Corporation be required to provide a tax gross-up payment to
Employee or otherwise reimburse Employee with respect to Section 409A
Penalties.  For purposes of Section 409A of the Code (including, without
limitation, for

 

9

--------------------------------------------------------------------------------


 

purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that
Employee may be eligible to receive under this Agreement shall be treated as a
separate and distinct payment.

 

20.                               Waiver.  A party’s failure to insist on
compliance or enforcement of any provision of this Agreement shall not affect
the validity or enforceability or constitute a waiver of future enforcement of
that provision or of any other provision of this Agreement by that party or any
other party.

 

21.                               Governing Law.  This Agreement shall in all
respects be subject to, and governed by, the laws of the State of New York.

 

22.                               Severability.  The invalidity or
unenforceability of any provision in the Agreement shall not in any way affect
the validity or enforceability of any other provision and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision had
never been in the Agreement.

 

23.                               Notice.  Any and all notices required or
permitted herein shall be deemed delivered if delivered personally or if mailed
by registered or certified mail to the Corporation and Employee at the
respective addresses provided on the signature page of this Agreement, or at
such other address or addresses as either party may hereafter designate in
writing to the other.

 

24.                               Assignment.  This Agreement, together with any
amendments hereto, shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors, assigns, heirs and personal
representatives, except that the rights and benefits of either of the parties
under this Agreement may not be assigned without the prior written consent of
the other party, provided that the Corporation may assign this Agreement to any
affiliate of or successor to the Corporation.

 

25.                               Amendments.  This Agreement may be amended at
any time by mutual consent of the parties hereto, with any such amendment to be
invalid unless in writing, signed by the Corporation and Employee.

 

26.                               Arbitration.

 

(a)                                 Generally.  Except as otherwise provided in
Sections 8, 9, 11 and 12 of this Agreement or as otherwise required by law, any
dispute, claim, question or controversy arising under or relating to this
Agreement, Executive’s employment with the Company or the termination thereof
(each such dispute, claim, question or controversy, a “Dispute”) shall be
resolved by submitting such Dispute to binding arbitration administered by JAMS
pursuant to its Employment Arbitration Rules and Procedures and subject to its
Employment Arbitration Minimum Standards of Procedural Fairness (collectively,
the “Rules”), and pursuant to the procedures set forth in this Section 26.  In
the event of any conflict between the Rules and the procedures set forth in this
Section 26, the procedures set forth in this Section 26 shall control.  Any such
arbitration shall be brought within any otherwise applicable statute of
limitations period, and shall be the sole and exclusive means for resolving such
Dispute (other than for injunctive relief pursuant to Sections 8, 9, 11 and 12
of this Agreement or as otherwise required by law).

 

10

--------------------------------------------------------------------------------

 


 

(b)                                 Procedures.  Any arbitration shall be held
in Dallas, Texas, and conducted before a single neutral arbitrator selected by
mutual agreement of the parties hereto within 30 days of the initiation of the
arbitration or, if they are unable to agree, by JAMS under its rules.  The
arbitrator shall take submissions and hear testimony, if necessary, and shall
render a written decision as promptly as practicable.  The arbitrator may grant
any legal or equitable remedy or relief that the arbitrator deems just and
equitable, to the same extent that remedies or relief could be granted by a
state or federal court in the United States.  The decision of the arbitrator
shall be final, binding and conclusive on all parties and interested persons. 
It is the intention of the parties hereto that they shall be entitled to fair
and adequate discovery in accordance with the Federal Rules of Civil Procedure. 
The parties hereto shall keep confidential the fact of the arbitration, the
dispute being arbitrated, and the decision of the arbitrator.

 

(c)                                  Enforcement; Costs.  Judgment upon the
award rendered by the arbitrator may be entered in any court having competent
jurisdiction. All direct costs and expenses of the arbitration, including the
arbitrator’s fee, shall be paid by the Corporation, and each party shall pay
their own respective attorneys’ fees and disbursements. This arbitration clause
constitutes a waiver of either party’s right to a jury trial for all disputes
relating to all aspects of the employer/employee relationship including, without
limitation, claims for wrongful discharge, breach of contract, or claims
relating to violation of any laws and regulations relating to employment
discrimination or harassment.

 

27.                               Headings.  The various headings in this
Agreement are inserted for convenience only and are not part of the Agreement.

 

28.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be original, but
all of which together will constitute one and the same Agreement.

 

29.                               Entire Agreement.  This Agreement revokes and
replaces all agreements previously entered into by the parties hereto, if any,
whether oral or written, regarding Employee’s employment with the Corporation. 
Any modification of this Agreement shall be effective only if it is in writing
and signed by the party to be charged.  In the event of any conflict between the
terms of this Agreement and the terms of any policy, plan, or program by the
Corporation, including the Handbook, the terms of this Agreement shall govern.

 

30.                               Clawback.  All compensation received by
Employee shall be subject to the provisions of any clawback policy implemented
by the Corporation to comply with applicable law or regulation (including stock
exchange rules), including, without limitation, any claw-back policy adopted to
comply with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder.

 

31.                               Right to Legal Counsel.  This Agreement has
been drafted by legal counsel representing the Corporation, but Employee has
participated in the negotiation of its terms.  Furthermore, Employee
acknowledges that Employee has had an opportunity to review the Agreement and
have it reviewed by legal counsel, if desired, and, therefore, the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this
Agreement.

 

11

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Employee have duly executed this
Agreement as of the day and year first above written.

 

 

 

CORPORATION:

 

 

 

Digital Generation, Inc.

 

 

 

 

 

 

By:

/s/ Sean Markowitz

 

 

 

 

 

Name:

Sean Markowitz

 

 

 

 

 

 

Title:

General Counsel

 

 

 

 

 

 

Address for Notice Purposes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Craig Holmes

 

 

 

 

 

 

 

Printed Name:  Craig Holmes

 

Address for Notice Purposes:

 

13

--------------------------------------------------------------------------------


 

Schedule 1

 

Additional Compensation

 

Annual Incentive. For remainder of calendar year 2012, employee will be eligible
for a performance bonus of up to 43% of annualized base salary, pro-rated for
actual time of employment during calendar year 2012, as determined by the Chief
Executive Officer of the Company in his reasonable discretion upon consultation
with the Board.

 

Beginning calendar year 2013, Employee shall be eligible for an annual incentive
in a target amount of 43% of Base Salary. The annual target incentive criteria
shall be 75% based upon the Corporation’s achievement of financial objectives,
which will include revenue and EBITDA, and 25% based on individual and
management objectives. The exact detail regarding these criteria shall be
determined in the sole discretion of the Corporation, after consultation with
the Employee.  Any such bonus so awarded shall be based upon the following
tiered schedule of achievement for the particular bonus year:

 

                                                At least 90% of target
performance = 50% of target bonus paid

 

                                                At least100% of target
performance = 100% of target bonus paid

 

                                                At least 110% or greater of
target performance = 150% of target bonus paid.

 

Any annual bonus that becomes payable pursuant to this Schedule 1 shall be paid
in conjunction with the timing of the corporate annual bonus process in effect
at such time between January 1 and March 15 of the year following the year for
which such annual bonus was earned. Notwithstanding anything to the contrary
contained in this Agreement or any applicable bonus plan, program or
arrangement, but except as provided in Section 16, Employee shall be entitled to
receive any such bonus only if Employee is employed on the last business day of
the fiscal year to which the bonus relates. The above outlined plan is subject
to change in future years as determined by the Board or its Compensation
Committee.

 

Initial Long-Term Incentive Award. As soon as practicable following the
execution of this Agreement, but in no event later than 30 days following the
Effective Date, the Company shall grant to Executive an initial equity award of
60,000 restricted stock units (the “RSUs”) pursuant to the Company’s 2011
Incentive Award Plan (the “2011 Plan”).  30,000 of the RSUs shall vest in three
equal installments on each anniversary date of the initial date of grant and
30,000 of the RSUs shall vest at the end of a three year performance period to
include calendar years 2013, 2014, and 2015 based on cumulative achievement of
8% annual EBITDA growth, subject to Executive’s continued employment or service
with the Company through each applicable vesting date.  In addition, the RSUs
shall vest on an accelerated basis upon a termination of Executive’s employment
by the Corporation without Cause, upon a termination of Executive’s employment
for Good Reason, or upon the expiration of the Employment Period following
notice by the Corporation of its election not to renew the Employment Period
pursuant to Section 1, in each case, to the extent such event occurs following a
Change in Control.  RSUs shall be subject to such further terms and conditions
as are set forth in the 2011 Plan and the form of restricted

 

14

--------------------------------------------------------------------------------


 

stock unit agreement approved by the Board or the Compensation Committee thereof
for awards of restricted stock units thereunder.

 

Annual Long-Term Incentive Award.  During the Employment Period, Employee shall
be entitled to receive additional annual equity awards as determined by the
Board or the Compensation Committee thereof; provided, however, that such awards
shall be determined in conjunction with the annual review of Employee’s
compensation by the Board or the Compensation Committee thereof and shall be
awarded no later than March 31 of each calendar year during the Employment
Period. For 2013, any award shall not exceed 75% of target annual award value as
determined at the time of annual LTI review.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

 

Date

 

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x no inventions or improvements

 

o additional sheets attached

 

DATED: November 6, 2012

 

 

 

Signature of Employee:

/s/ Craig Holmes

 

 

 

 

Printed Name of Employee:

Craig Holmes

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL RELEASE OF CLAIMS

 

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

 

                                                This GENERAL RELEASE OF CLAIMS
(this “Release”) is entered into as of this            day of                 ,
        , between Craig Holmes (“Employee”), and Digital Generation, Inc., a
Delaware corporation (the “Corporation”).

 

                                                WHEREAS, Employee and the
Corporation are parties to that certain Employment Agreement dated as of April
      , 2012 (the “Agreement”);

 

                                                WHEREAS, the parties agree that
Employee is entitled to certain severance benefits under the Agreement, subject
to Executive’s execution of this Release; and

 

                                                WHEREAS, the Corporation and
Employee now wish to fully and finally to resolve all matters between them.

 

                                                NOW, THEREFORE, in consideration
of, and subject to, the severance benefits payable to Employee pursuant to the
Agreement, the adequacy of which is hereby acknowledged by Employee, and which
Employee acknowledges that he would not otherwise be entitled to receive, the
parties hereby agree as follows:

 

                                               
1.                                      General Release of Claims by Employee.

 

                                                                                               
(a)                                 Employee, on behalf of himself and his
executors, heirs, administrators, representatives and assigns, hereby agrees to
release and forever discharge the Corporation and all predecessors, successors
and their respective parent corporations, affiliates, related, and/or subsidiary
entities, and all of their past and present investors, directors, shareholders,
officers, general or limited partners, employees, attorneys, agents and
representatives, and the employee benefit plans in which Employee is or has been
a participant by virtue of his employment with or service to the Corporation
(collectively, the “Corporation Releasees”), from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which Employee has or may have had against
such entities based on any events or circumstances arising or occurring on or
prior to the date hereof or, on or prior to the date hereof, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Employee’s employment by or service to the Corporation (including any
affiliate of the Corporation) or the termination thereof, including any and all
claims arising under federal, state, or local laws relating to employment,
including without limitation claims of wrongful discharge, breach of express or
implied contract, fraud, misrepresentation, defamation, or liability in tort,
and claims of any kind that may be brought in any court or administrative agency
including, without limitation, claims under Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. Section 2000, et seq.; the Americans with

 

17

--------------------------------------------------------------------------------


 

Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act
of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and
the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et seq.; the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Section 621, et seq.
(the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C. Section 206(d);
regulations of the Office of Federal Contract Compliance, 41 C.F.R. Section 60,
et seq.; the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.;
the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; and
the Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et
seq.

 

                                                Notwithstanding the generality
of the foregoing, Employee does not release the following claims:

 

                                               
(i)                                     Claims for unemployment compensation or
any state disability insurance benefits pursuant to the terms of applicable
state law;

 

                                               
(ii)                                  Claims for workers’ compensation insurance
benefits under the terms of any worker’s compensation insurance policy or fund
of the Corporation;

 

                                               
(iii)                               Claims pursuant to the terms and conditions
of the federal law known as COBRA or similar state law;

 

                                               
(iv)                              Claims for indemnity under the bylaws of the
Corporation, as provided for by Texas law or under any applicable insurance
policy with respect to Employee’s liability as an employee, director or officer
of the Corporation;

 

                                               
(v)                                 Claims based on any right Employee may have
to enforce the Corporation’s executory obligations under the Agreement; and

 

                                               
(vi)                              Claims Employee may have to vested or earned
compensation and benefits.

 

                                                                                               
(b)                                 Employee acknowledges that this Release was
presented to him on the date indicated above and that Employee is entitled to
have 21 days’ time in which to consider it.  Employee further acknowledges that
the Corporation has advised him that he is waiving her rights under the ADEA,
and that Employee should consult with an attorney of his choice before signing
this Release, and Employee has had sufficient time to consider the terms of this
Release.  Employee represents and acknowledges that if Employee executes this
Release before 21 days have elapsed, Employee does so knowingly, voluntarily,
and upon the advice and with the approval of Employee’s legal counsel (if any),
and that Employee voluntarily waives any remaining consideration period.

 

                                                                                               
(c)                                  Employee understands that after executing
this Release, Employee has the right to revoke it within 7 days after his
execution of it.  Employee understands that this Release will not become
effective and enforceable unless the 7 day revocation period passes and Employee
does not revoke the Release in writing.  Employee understands that this Release
may not be revoked after the 7 day revocation period has passed.  Employee also
understands that any revocation of this Release must be made in writing and
delivered to the Corporation at its principal place of business within the 7 day
period.  In the event any payments are made by the

 

18

--------------------------------------------------------------------------------


 

Corporation pursuant to Section 16(b)(ii) of the Agreement prior to the
effective date of this Release and Employee revokes this Release pursuant to
this Section 1(c) thereafter, Employee shall immediately repay to the
Corporation any such amounts.  Employee hereby acknowledges and agrees that
Employee’s revocation right pursuant to this Section 1(c) does not apply to this
sentence, which shall survive any revocation of this Release by Employee.

 

                                                                                               
(d)                                 Employee understands that this Release shall
become effective, irrevocable, and binding upon Employee on the eighth day after
his execution of it, so long as Employee has not revoked it within the time
period and in the manner specified in clause (d) above.  Employee further
understands that Employee will not be given any severance benefits under the
Agreement unless this Release is effective on or before the date that is 60 days
following the Employee’s Date of Termination (as defined in the Agreement).

 

2.                                      No Assignment.  Employee represents and
warrants to the Corporation Releasees that there has been no assignment or other
transfer of any interest in any Claim that Employee may have against the
Corporation Releasees.  Employee agrees to indemnify and hold harmless the
Corporation Releasees from any liability, claims, demands, damages, costs,
expenses and attorneys’ fees incurred as a result of any such assignment or
transfer from Employee.

 

3.                                      Severability.  Whenever possible, each
provision of this Release shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Release is held to
be invalid, illegal or unenforceable in any respect under applicable law or rule
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect the validity, legality or enforceability of any other provision of this
Release or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Release shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

4.                                            Arbitration.  This Release shall
be subject to arbitration as set forth in Section 26 of the Agreement.

 

5.                                            Governing Law.  This Release shall
in all respects be subject to, and governed by, the laws of the State of New
York.

 

      6.                                      Entire Agreement.  This Release
and the Agreement shall constitute the entire agreement and understanding
between the parties with respect to the subject matter hereof and thereof and
supersede and preempt any prior understandings, agreements or representations by
or between the parties, written or oral, which may have related in any manner to
the subject matter hereof or thereof.

 

      7.                                      Amendment and Waiver.  The
provisions of this Release may be amended or waived only by the written
agreement of the Corporation and Employee, and no course of conduct or failure
or delay in enforcing the provisions of this Release shall affect the validity,
binding effect or enforceability of this Release.

 

      8.                                      Counterparts.  This Release may be
executed in two counterparts, each of which shall be deemed to be an original
and both of which together shall constitute one and the same

 

19

--------------------------------------------------------------------------------


 

instrument.  The parties hereto agree to accept a signed facsimile copy or
portable document format of this Release as a fully binding original.

 

      9.                                      Headings.  The headings set forth
in this Release are for convenience only and shall not be used in interpreting
this Release.  Either party’s failure to enforce any provision of this Release
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Release.

 

      10.                               Right to Legal Counsel.  This Release
has been drafted by legal counsel representing the Corporation, but Employee has
participated in the negotiation of its terms.  Furthermore, Employee
acknowledges that Employee has had an opportunity to review this Release and
have it reviewed by legal counsel, if desired, and, therefore, the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Release.

 

20

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS] IN WITNESS WHEREOF, the parties hereto have executed
this Release as of the date first written above.

 

 

CORPORATION:

 

 

 

Digital Generation, Inc.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

Printed Name:

Craig Holmes

 

21

--------------------------------------------------------------------------------

 